                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

PLANNED PARENTHOOD OF                               )
TENNESSEE AND NORTH                                 )
MISSISSIPPI, et al.,                                )
                                                    )
     Plaintiffs,                                    )          NO. 3:20-cv-00740
                                                    )
v.                                                  )          JUDGE CAMPBELL
                                                    )          MAGISTRATE JUDGE NEWBERN
HERBERT H. SLATERY, et al.,                         )
                                                    )
     Defendants.                                    )

                                               ORDER

         Pending before the Court is Plaintiffs’ Motion for Preliminary Injunction (Doc. No. 4).

 The Court will hold a hearing on the Motion on October 13, 2020, at 10:00 a.m. Absent

 extraordinary circumstances, the hearing will conclude on that day.

         The parties shall file, by noon on October 8, 2020, the following: (1) witness lists; (2)

 exhibit lists; (3) any supplemental affidavits or declarations; (4) any depositions and/or deposition

 designations; (5) any stipulations; (6) any motions in limine; and (7) any supplemental briefs. No

 witness shall testify live at the preliminary injunction hearing unless the party calling such witness

 to testify has identified and made that witness available for a deposition prior to the hearing.

         The Court is inclined to extend the temporary restraining order, and continue the

 preliminary injunction hearing, for 90 days to allow the parties to engage in the required discovery

 before the preliminary injunction hearing, and to allow the Department of Health to complete the

 tasks required by Section 38-15-218. On or before October 5, 2020, Defendants shall file a notice

 indicating whether they agree to extend the temporary restraining order for 90 days.

         It is so ORDERED.
                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE


     Case 3:20-cv-00740 Document 34 Filed 09/29/20 Page 1 of 1 PageID #: 835
